office_of_chief_counsel internal_revenue_service memorandum cc pa apjp b02 postf-147929-01 number release date ------------- uilc dollar_figure date date to mark e o'leary associate area_counsel cc lm nr dal from ashton p trice chief branch administrative provisions and judicial practice cc pa apjp b02 subject application of sec_6700 promoting_abusive_tax_shelters to --------------------- transactions this chief_counsel_advice responds to your email dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent issue sec_1 when one or more employees of a promoter organize a single entity or engage in a single sale can a penalty under sec_6700 apply separately to each employee and the employer what activities constitute organizational activities as used in sec_6700 what activities constitute participating in the sale of an entity plan or arrangement under sec_6700 conclusion sec_1 yes generally courts have applied a separate penalty to each person liable for a penalty under sec_6700 even when the same sale or entity was involved postf-147929-01 with respect to each penalty at least one court however has allowed only one sec_6700 penalty against a partnership and its partners for the same conduct organizational activities under sec_6700 include the performance of any act directly or through an agent related to the establishment of an entity plan or arrangement activities that constitute participating directly or indirectly in the sale of any interest in an entity plan or arrangement under sec_6700 include any marketing activities with respect to an entity plan or arrangement facts in this promoter penalty case the promoter is an llc that sold a -----------------tax shelter during ------- ------- and ------- in this promotion employees of the promoter made false statements regarding available tax benefits while engaged in both organizational and sales activities employees in the promoter’s sales department made targeted cold calls to numerous wealthy taxpayers in a position to use large capital losses ie people who sold or who intended to sell appreciated assets the employees based the pitch on a script that explained to the potential client that there was no need to pay large capital_gains because the promoter could show the potential client how to avoid them interested potential clients agreed to meet with a principal of the promoter who was an employee but also owned an interest in the promoter entity at that meeting the principal explains in general terms how to avoid the capital_gains_tax by using the strategy and stated that there was no risk involved some of the potential clients decided to purchase the information or the tax strategies from the promoter by entering into a confidentiality and fee agreement requiring an upfront payment of dollar_figure--------- for travel_expenses that the promoter expected its employees to incur some of the purchasing clients had family members who owned part of the appreciated asset related clients sometimes a client and his related clients would sign a single confidential fee agreement with one upfront fee and the promoter would structure a single transaction other times a related client would enter into a separate fee agreement and pay a separate upfront fee for each purchaser the promoter’s analytical department produced a package that included a ----------------------------------that among other things stated that capital_loss would be recognized by following the strategy the promoter tailored the presentation for the purchaser and the particular related clients and types of appreciated assets involved the presentation outlined the steps the client should take in detail with the conclusion that these steps would produce the desired tax consequences postf-147929-01 in the most common form of the transaction the taxpayer used -------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------- the attorneys who regularly wrote tax opinions on the transactions also drafted partnership agreements articles of incorporation by- laws promissory notes obtained the employer identification numbers and handled filings with state authorities each participant in the strategy opened a brokerage account with a margin deposit used to support --------------------------------------- the participant granted an employee of the promoter authority to make trades for the account this permission was the participant’s only contact with the promoter’s employee responsible for trades on the account the participant ----------------------------------------------------------------------------------- --------------- other mid-level employees of the promoter supervised the trades calculated basis the promoter’s fee and the sales_price for the partnership_interest hedged the trades and arranged ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- then those employees returned authority over the brokerage account to the participant law and analysis b participates directly or indirectly in the sale of any interest in an entity i a partnership or other entity ii any investment plan or arrangement or iii any other plan or arrangement or a organizes or assists in the organization of - for activities after date sec_6700 of the code imposes a penalty upon persons who promote abusive tax_shelters in pertinent part the penalty applies to any person who plan or arrangement and connection with such organization or sale - excludability of any income or the securing of any other tax_benefit by reason of holding an interest in the entity or participating in the plan or arrangement which the person knows or has reason to know is false or fraudulent as to any material matter multiple persons participating in same sale or organization of same entity plan or arrangement makes or furnishes or causes another person to make or furnish in a a statement with respect to the allowability of any deduction or credit the postf-147929-01 under sec_6700 a penalty can apply to any person who directly or indirectly organizes or assists in the organization of an entity plan or arrangement or participates in the sale of any interests in the entity plan or arrangement so long as that person made or furnished or caused another to make or furnish a statement1 with respect to the tax benefits that the person knew or had reason to know was false or fraudulent as to a material matter 827_f2d_1144 7th cir 716_fsupp_574 n d ala in 766_fsupp_1248 e d n y aff’d in part and rev’d in part 989_f2d_1290 2d cir the court recognized that a separate sec_6700 penalty applies to each separate legal entity that engages in the conduct sec_6700 prohibits the court however concluded that the service could not impose a sec_6700 penalty against both a partnership and its partners for the same conduct because it regarded there to be no legal or economic difference between imposing a penalty upon a partnership and imposing a penalty on the partners of the partnership the court in 828_fsupp_442 n d tex rejected the analysis in in re tax_refund litigation and concluded that separate sec_6700 penalties were applicable to a partnership and each partner who engaged in the prohibited_conduct the court stated that there was no dispute that the sec_6700 penalties were applicable to individuals and there was nothing in the statute to limit the penalties when an individual happens to be a partner and both the partner in his individual capacity and the partnership violate the terms of the statute as applied to this case this reasoning means that the service may assess the sec_6700 penalty against the llc and the individual members of the llc for conduct that violates sec_6700 even when the conduct of two separate persons relates to the same sale or organization of the same tax_shelter of course whether a person who sold or organized a tax_shelter otherwise engaged in conduct violative of sec_6700 is a separate question there are two types of statements that fall within the statutory bar of sec_6700 statements directly addressing the availability of tax benefits and those concerning factual matters that are relevant to the availability of the tax benefits see buttorff supra 704_fsupp_122 n d ohio in this case it appears that both types of statements occurred both in the cold calls stating the general availability of tax benefits and in the presentations tailored to specific clients’ situations a statement can be either written or oral 761_f2d_1056 5th cir a matter is material if it has a substantial impact on the decision making process of a reasonably prudent investor 761_f2d_1056 5th cir the service does not need to prove actual reliance by the investor id postf-147929-01 whether the llc’s members’ sales persons’ attorneys’ and agents’ false or fraudulent statements as to the availability of tax benefits violated sec_6700 requires consideration of the facts and circumstances the government must show that they knew or had reason to know that the statements they made were false or fraudulent as to a material matter sec_6700 the courts often look to three factors to determine whether a person had the requisite scienter to violate sec_6700 the extent of the person’s reliance on knowledgeable professionals the person’s level of sophistication and education the person’s familiarity with tax matters see eg 202_f3d_1093 9th cir while these factors are not always dispositive of the issue they help the service and the courts focus on the relevant facts and circumstances in addition although sec_6700 does not impose a duty_of inquiry it allows imputation of knowledge as long as it is commensurate with the level of comprehension required by the person’s role in the transaction united_states v campbell 891_f2d_1317 5th cir thus the greater the person’s involvement in the transaction the more likely it is that the person knew or had reason to know that the statements he made or caused others to make were false or fraudulent h_r rep pincite to the extent that the organizers or sellers of a tax_shelter made or caused to be made false or fraudulent statements that they knew or had reason to know were false or fraudulent as to the availability of tax benefits the service may penalize each of them under sec_6700 actual application of the penalty to each of these persons will require a facts and circumstances analysis of their involvement in the promotion and whether they knew or had reason to know that their statements as to the availability of the tax benefits were false or fraudulent for example in the case of the salespersons making cold calls the government would have to show that they had the requisite sophistication and knowledge to know that the pitch they gave contained false or fraudulent statements as to the tax benefits available in the program provided by the llc organizational activities under sec_6700 there are no regulations defining what conduct constitutes the organization of an entity plan or arrangement described in sec_6700 by analogy however we believe that regulations under sec_6111 are instructive those regulations describe a person principally responsible for organizing a tax_shelter as any person who discovers creates investigates or initiates the investment devises the business or financial plans for the investment or carries out those plans through negotiations or transaction with others sec_301_6111-1t a-27 we believe that the same definition applies to a person who organizes an entity plan or arrangement collectively tax_shelter within the meaning of sec_6700 similarly a person assists in the organization of a tax_shelter if the person performs any act directly or through an agent related to the establishment of the tax_shelter including the following postf-147929-01 preparation of any document establishing the tax_shelter for example articles of incorporation a_trust instrument or a partnership_agreement preparation of any document in connection with the registration or exemption from registration of the tax_shelter with any federal state_or_local_government body preparation of a prospectus offering memorandum financial statement or other statement describing the tax_shelter preparation of a tax or other legal opinion relating to the tax_shelter preparation of an appraisal relating to the tax_shelter negotiation or other participation on behalf of the tax_shelter in the purchase of any property relating to the tax_shelter sec_301_6111-1t a-28 we believe that this same definition applies with equal force under sec_6700 participating in the sale of a plan under sec_6700 sec_6700 penalizes persons for participating directly or indirectly in the sale of any interest in an entity plan or arrangement here again we find the regulations under sec_6111 instructive by analogy sec_301_6111-1t a-31 provides that participation in the sale of a tax_shelter includes any marketing activities directly or through an agent with respect to an investment including the following direct contact with a prospective purchaser of an interest or with a representative or agent of a prospective purchaser but only if the contact relates to the possible purchase of an interest in the tax_shelter solicitation of investors using the mail telephone or other means or by placing an advertisement for the tax_shelter in a newspaper magazine o other publication or medium instructing or advising salesperson regarding the tax_shelter or sales presentations accordingly sales activities can include cold calls preparation of promotional material target sales pitches and the offering documents and reports that contain statements that are false or fraudulent as to any matter material to the availability of tax benefits from the transaction see 228_f3d_804 7th cir postf-147929-01 court found that advertisements placed in newspapers made the representations that payment of income_tax is a voluntary activity and that individuals cannot be legally compelled to file tax returns or submit to tax investigations or penalties were fraudulent statements designed to promote the sale of the groups tax_avoidance scheme 827_f2d_1144 7th cir speeches made by kaun and the pamphlets he extolled subjected him to the promoter penalty under sec_6700 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact branch of administrative provisions and judicial practice if you have any further questions
